 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SABRINA LEWIS,                                   No. 2:19-cv-0525-KJM-KJN PS
12                        Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    PARAMOUNT EQUITY MORTGAGE
      LLC,
15
                          Defendant.
16

17

18          On April 29, 2019, the court denied plaintiff’s motion to proceed in forma pauperis and

19   ordered plaintiff to pay the filing fee on a set installment schedule of $100 per month. (ECF No.

20   3.) Plaintiff was expressly cautioned that failure to timely pay the amounts due may result in

21   dismissal of the action. (Id.)

22          To date, although installment payments were due on June 3 and July 1, 2019, plaintiff has

23   failed to make any payment, nor has she requested an extension of time to do so based on any

24   articulated cause. Therefore, at this juncture, the court recommends that the action be dismissed

25   without prejudice.

26          Accordingly, IT IS HEREBY RECOMMENDED that:

27          1. The action be dismissed without prejudice.

28          2. The Clerk of Court be directed to close this case.
                                                      1
 1           These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 3   days after being served with these findings and recommendations, any party may file written

 4   objections with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 6   shall be served on all parties and filed with the court within fourteen (14) days after service of the

 7   objections. The parties are advised that failure to file objections within the specified time may

 8   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

 9   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

10   Dated: July 2, 2019

11

12
     lewis.525
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
